Title: Frank Carr to Thomas Jefferson, 28 March [1818]
From: Carr, Frank
To: Jefferson, Thomas


                    
                        Bentivar 
              Mar 28.
                    
                    Browse Trist’s going to Monticello gives Frank Carr an opportunity of returning Mr Ticknor’s letter with his hearty Thanks for the pleasure Mr Jefferson has afforded him in the perusal of it—Frank Carr will shortly avail himself of the kind offices of Mr Jefferson in putting a letter to Mr Terrell  in the proper channel to reach him, in the mean time he begs Mr Jefferson to accept assurances of his sincere respect.
                